Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-17 directed to an invention non-elected with traverse in the reply filed on 07/02/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1-6.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a system of dispensable plates for preparing and inoculating media comprising: a first continuous strip of bases each having a reservoir portion and a lip surrounding the reservoir, a second continuous strip of lids, each lid adapted to be placed on and attached to the lip of the base and a third continuous strip of covers having a peripheral planar surface extending between an at least one edge of the cover and a raised portion remote from the at least one edge of the cover, the raised portion rising from the peripheral planar surface such that the raised portion includes a wall extending upward from the peripheral planar surface, each cover adapted to be placed over the lip of the base and attached directly to the base. These limitations are in combination with the claim as a whole.  
The closest prior art is Chandrapati (US 2014/0220610 A1) which discloses a multi-layer device that is used for cell culture, but differs from the claimed invention regarding the cover having a wall.  
The next closest prior art is McEntee (US 2006/0335271 A1) which discloses a roll pump microarray that is made by a continuous vacuform process, but differs from the instant claim regarding the cover having a wall extending from the surface.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claims elected with traverse as discussed above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799